DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method for detecting a bubble, classified in G01N22/00.
II. Claims 17-20, drawn to a method, classified in G01N22/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	 A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
	A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Wyninegar on 08 June 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. Patent No. 5,260,665) in view of applicant cited Masood et al: “split ring resonator technique for compositional analysis of solvents in microcapillary systems” 16 October 2008, hereinafter Masood.
	With respect to Claim 1, a method for detecting a bubble [fig 12], the method comprising: generating microwave energy [via 120, column 4, line 49 indicates microwave];
    transmitting the microwave energy from an antenna [137];
    applying the transmitted microwave energy to a resonator [36] said resonator adjacent to a tube [20]; receiving the microwave energy from the antenna and the resonator;
    and detecting a bubble [column 10, lines 33-34] within the tube and adjacent to the ring resonator using the received microwave energy.
	Goldberg doesn’t disclose that the resonator is a split ring resonator.  
	Masood shows using a split ring resonator to determine fluid properties inside a tube.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Goldberg’s resonator with Masood’s split ring resonator for the benefit of having a highly accurate sensing system.
	Further citations will refer to Goldberg unless otherwise noted.

	With respect to Claim 3, the combination of Goldberg and Masood disclose the method according to claim 1, further comprising estimating at least one parameter corresponding to the split-ring resonator to detect the bubble.  Column 8, lines 40-46, the entered in values are estimates.
	With respect to Claim 4, the combination of Goldberg and Masood disclose the method according to claim 3, wherein the at least one parameter is selected from the group consisting of a Q of the split-ring resonator or an impedance of the split-ring resonator.
	With respect to Claim 5, the combination of Goldberg and Masood disclose the method according to claim 3, further comprising applying a test signal to the split-ring resonator to estimate the at least one parameter.  [column 2, lines 63- column 3, line 6, the initial frequency is fed into a look up table to estimate the parameter]
	With respect to Claim 6, the combination of Goldberg and Masood disclose the method according to claim 3, wherein the split-ring resonator includes at least one gap [see fig 8, gap between 22 and 24] disposed adjacent to the tube, wherein the at least one parameter corresponds to an impedance [column 4, lines 35-36] of the at least one gap.
	With respect to Claim 7, the combination of Goldberg and Masood disclose the method according to claim 3, wherein the split-ring resonator includes at least one gap [see fig 8, gap between 22 and 24], and the at least one parameter corresponds to dielectric loading [column 9, line 12] of the at least one gap.
	With respect to Claim 8, the combination of Goldberg and Masood disclose the method according to claim 3, further comprising detecting a change in the at least one parameter for detecting the bubble.  Column 10, lines 31-34.

	With respect to Claim 15, the combination of Goldberg and Masood disclose the method according to claim 1, further comprising tunneling photons of the microwave energy between a transmitting antenna and a receiving antenna when the microwave energy is transmitted from the transmitting antenna to the receiving antenna.  Microwaves are photons.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Masood in further view of Miles (U.S. Publication No. 2012/0236895, hereinafter Miles).
	With respect to Claim 10, the combination of Goldberg and Masood disclose the method according to claim 9, but does not disclose that the conductor ring is disposed on a dielectric backing.
	Miles discloses that the conductor ring [12/13; fig 3] is disposed on a dielectric backing [14/16; note that the substrate would have a dielectric value].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add Miles dielectric backing to the combination of Goldberg and Masood for the benefit of easy mounting and increased durability.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Masood in further view of El-Kady (U.S. Publication No. 2015/0192721, hereinafter El-Kady).
	With respect to Claim 11, the combination of Goldberg and Masood disclose the method according to claim 1, wherein the split-ring resonator includes at least one conductor [Masood made of copper] defining at least one gap, but does not disclose that the at least one conductor including one or more capacitive extensions.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Goldberg and Masood by adding capacitive extensions for the benefit of increasing sensitivity of the device.  
	With respect to Claim 12, the combination of Goldberg and Masood disclose the method according to claim 1, wherein the split-ring resonator comprises: a first conductor [Masood’s split ring] defining a first gap.
	The combination of Goldberg and Masood do not disclose a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point.
	El-Kady shows various types of split line resonators, including ones with a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point, see fig 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Goldberg and Masood by adding a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point for the benefit of increasing sensitivity of the device.  
	With respect to Claim 13, the combination of Goldberg, Masood and El-Kady disclose the method according to claim 12, wherein a first center of the first gap is at a radial angle from the common center that is about 180 degrees from a second center of the second gap.  See El-Kady fig 2.
.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Masood in further view of Blaine (U.S. Patent No. 6,023,970, hereinafter Blaine).
	With respect to Claim 16, the combination of Goldberg and Masood disclose the method according to claim 15, but does not disclose that at least one of the transmitting antenna and the receiving antenna is a loop antenna.
	Blaine discloses a similar bubble detecting [column 9, lines 39-50] method that uses a loop antenna, see column 4, lies 34-44.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Goldberg and Masood by using loop antennas for transmitting and receiving for the benefit of saving space for situations where there isn’t a lot of perpendicular space around the tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855